 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     JOANNE L. DIAMOND
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Joanne_Diamond@fd.org
 6
     Attorney for Janelle C. James
 7
 8                                UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:20-cr-00218-RFB-EJY
11
                    Plaintiff,                           STIPULATION TO MODIFY
12
                                                         CONDITIONS OF RELEASE
            v.                                           (Expedited Treatment Requested)
13
     JANELLE C. JAMES,
14
                    Defendant.
15
16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Andrew Duncan,

18   Assistant United States Attorney, counsel for the United States of America, and Joanne L.

19   Diamond, Assistant Federal Public Defender, counsel for Janelle James, that the Court modify

20   her conditions of release.

21          The Stipulation is entered into for the following reasons:

22          1.      On January 8, 2021, the Court ordered Ms. James’ release on a personal

23   recognizance bond with certain conditions, including a travel restriction to the State of Nevada.

24   ECF No. 24 at 3.

25          2.      Ms. James’ closest family members live in Coleville, California. Coleville is an
26   approximately 10 to 15-minute drive across the Nevada state line into California. Ms. James
 1   just learned that her brother committed suicide yesterday. She would like to travel to Coleville
 2   to be with her family and to make occasional trips to visit her family going forward.
 3           3.      Counsel has spoken with Pretrial Services concerning this issue. Pretrial
 4   Services confirmed that Ms. James has been compliant with the terms of her release and has no
 5   opposition to her traveling to California at this time and making occasional trips to visit her
 6   family going forward. Pretrial Services requests this Court issue an order allowing Ms. James
 7   to travel to California at the discretion of Pretrial Services.
 8           4.      The government has no objection to this requested modification.
 9           DATED this 1st day of July 2021.
10
11    RENE L. VALLADARES                                 Christopher Chiou
      Federal Public Defender                            Acting United States Attorney
12
13    By /s/ Joanne L. Diamond                           By /s/ Andrew Duncan
14    JOANNE L. DIAMOND                                  ANDREW DUNCAN
      Assistant Federal Public Defender                  Assistant United States Attorney
15
16
17
18
19
20
21
22
23
24
25
26
                                                        2
 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                             Case No. 2:20-cr-00218-RFB-EJY
 4
                    Plaintiff,                                               ORDER
 5
            v.
 6
     JANELLE C. JAMES,
 7
                    Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that Ms. James’ conditions of release be modified to
11   allow for Ms. James to travel to Coleville, California, at the discretion of Pretrial Services.
12          DATED this ____
                        2nd day of July, 2021.
13
14
15                                                  RICHARD F. BOULWARE, II
                                                    UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                       3
